Citation Nr: 0917930	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-34 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.  

2.  Entitlement to service connection for diabetes mellitus, 
Type II.  

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
diabetes mellitus, Type II.  

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
diabetes mellitus, Type II.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
diabetes mellitus, Type II.  

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
diabetes mellitus, Type II.  

7.  Entitlement to service connection for refractive error, 
secondary to diabetes mellitus, Type II.  

8.  Entitlement to service connection for senile cataracts, 
secondary to diabetes mellitus, Type II.  

9.  Entitlement to service connection for a pterygium of the 
left eye, secondary to diabetes mellitus, Type II.  

10.  Entitlement to service connection for glaucoma, 
secondary to diabetes mellitus, Type II.  

11.  Entitlement to service connection for arterial 
hypertension, secondary to diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
February 1994.  The Veteran was notified of the decision and 
did not file a timely notice of disagreement.  

2.  The evidence at the time of the February 1994 RO decision 
included a medical opinion to the effect that the Veteran did 
not have PTSD, there was no evidence of a diagnosis of PTSD 
by a competent medical professional.  

3.  The evidence received since February 1994, included VA 
clinical records containing diagnoses of PTSD.  

4.  In the February 2006 rating decision and October 2006 
statement of the case, the RO considered the claim for 
service connection for PTSD on a de novo basis, considering 
all evidence of record.  

5.  The Veteran does not have posttraumatic stress disorder 
(PTSD).  

6.  The Veteran does not have diabetes mellitus, Type II.  

7.  The Veteran does not have peripheral neuropathy of the 
left upper extremity as a result of disease or injury in 
service or as the result of or proximately due to a service-
connected disease or injury.  

8.  The Veteran does not have peripheral neuropathy of the 
right upper as a result of disease or injury in service or as 
the result of or proximately due to a service-connected 
disease or injury.  

9.  The Veteran does not have peripheral neuropathy of the 
left lower extremity as a result of disease or injury in 
service or as the result of or proximately due to a service-
connected disease or injury.  

10.  The Veteran does not have peripheral neuropathy of the 
right lower extremity as a result of disease or injury in 
service or as the result of or proximately due to a service-
connected disease or injury.  

11.  The Veteran's refractive error is not a disability 
resulting from disease or injury in service and it is not the 
result of diabetes mellitus, Type II.  

12.  The Veteran's senile cataracts are not the result of 
disease or injury in service or the result of or proximately 
due to a service-connected disease or injury.  

13.  The Veteran's pterygium of the left eye is not the 
result of disease or injury in service or the result of or 
proximately due to a service-connected disease or injury.  

14.  The Veteran's glaucoma not the result of disease or 
injury in service or the result of or proximately due to a 
service-connected disease or injury.  

15.  The Veteran's arterial hypertension not the result of 
disease or injury in service or the result of or proximately 
due to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The February 1994 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the RO's February 1994 decision 
is new and material and the Veteran's claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  

4.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

5.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by active military service, is not 
secondary to a service-connected disease or injury, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

6.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by active military service, is 
not secondary to a service-connected disease or injury, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

7.  Peripheral neuropathy of the left lower was not incurred 
in or aggravated by active military service, is not secondary 
to a service-connected disease or injury, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2008).

8.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active military service, is 
not secondary to a service-connected disease or injury, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).  

9.  Refractive error is not a disability resulting from 
disease or injury incurred in or aggravated by active 
military service and is not secondary to a service-connected 
disease or injury.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.310(a), 4.9 
(2008).  

10.  Senile cataracts were not incurred in or aggravated by 
active military service, are not secondary to a service-
connected disease or injury, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).

11.  A pterygium of the left eye was not incurred in or 
aggravated by active military service, is not secondary to a 
service-connected disease or injury, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2008).

12.  Glaucoma was not incurred in or aggravated by active 
military service, is not secondary to a service-connected 
disease or injury, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2008).

13.  Arterial hypertension was not incurred in or aggravated 
by active military service, is not secondary to a service-
connected disease or injury, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Initially, the Board finds that the content requirements of a 
VCAA notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
September 2005 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The initial notice letter was provided before the 
adjudication of his claims, in February 2006.  Thus, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The Board also notes that in the September 2007 an additional 
notice letter was provided regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was not prejudiced by this late notice 
because the claims are being denied and no rating or 
effective date will be assigned.  Thus, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

In light of new and material evidence in the record, the RO 
considered the claim for service connection for PTSD on a de 
novo basis and did not require the Veteran to submit 
additional new and material evidence.  Thus, the Veteran was 
not prejudiced by not receiving notice as to the evidence 
that was lacking in the previous denial and what new and 
material evidence would be needed to reopen the claim.  
Cf. Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  He has had a VA examination and a medical opinion 
has been obtained.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  

Reopening the PTSD Claim

The United States Court of Appeals for the Federal Circuit 
has held that the first responsibility of any adjudicative 
body is to insure that the issue is properly before it.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  Where a claim has previously been denied, VA only 
has jurisdiction if new and material evidence is submitted to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002).  Thus, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the Veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

In this case, service connection for PTSD was denied in an 
unappealed RO decision in February 1994.  At that time, there 
was no competent medical evidence diagnosing PTSD.  The 
Veteran had a VA examination for PTSD, in September 1992, and 
the diagnoses were a mood disorder (dysthymia) and a 
dependent personality disorder.  A board of 3 medical doctors 
was of the unanimous opinion that there was no evidence for a 
PTSD diagnosis in the Veteran.  

Because there was no competent medical opinion diagnosing 
PTSD at the time of the February 1994 RO decision, a 
diagnosis of PTSD from a competent medical source would 
constitute new and material evidence to reopen the claim.  
The record now contains such evidence.  Screening for PTSD 
was positive in April 2005 and June 2006.  VA psychiatric 
progress notes, dated in October 2004, August 2005, and June 
2006, contain a diagnosis of PTSD by a VA staff psychiatrist.  
This is competent medical evidence of a diagnosis of PTSD, 
which was previously lacking.  Thus, it was appropriate for 
the RO to reopen the claim and consider it on a de novo 
basis, considering all evidence of record.  The Board finds 
that the RO correctly reopened the claim and the Board will 
follow the RO in considering the claim on a de novo basis, 
considering all evidence of record.  

This situation is to be distinguished from that in Bernard v. 
Brown, 4 Vet. App. 384 (1993), where the RO had denied 
reopening of the claim and had not considered the case on a 
de novo basis.  In that case, when the Board reversed the RO 
and decided that new and material evidence had been received 
to reopen the claim, the reopened claim had to be remanded to 
the RO so it could consider the claim on a de novo basis.  
Here, the RO has already considered the claim on a de novo 
basis, so a remand for such consideration would be 
duplicative and unwarranted.  The Board agrees with the RO 
that new and material evidence has been received to reopen 
the claim and that all evidence should be considered on a de 
novo basis.  

Evidence Supporting a Diagnosis of PTSD

All the supporting evidence for a diagnosis of PTSD comes 
from the same VA staff psychiatrist.  Screening for PTSD was 
positive in April 2005 and June 2006.  The screening 
consisted of asking the Veteran 4 questions, and he responded 
positively to some of them.  There was no review of the 
claims file or other records.  There were no objective 
findings by the examiner.  The screening merely afforded the 
Veteran an opportunity to restate his claims.  Thus, the 
positive screens for PTSD are not diagnostic.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  

VA psychiatric progress notes show the VA staff psychiatrist 
diagnosed PTSD.  In October 2004, the Veteran was noted to 
have fair hygiene and a disheveled appearance.  He was 
dressed in very casual street attire with unkempt gray hair 
and matching beard.  His mood was anxious.  Other findings 
were normal.  The Veteran was alert, cooperative, and 
spontaneous.  He was coherent, relevant and fully logical.  
There were no ideas of aggression, no overt delusion, and no 
active hallucinations.  Memory intellect and orientation were 
intact.  Judgment was fair to good.  PTSD was diagnosed.  

In the August 2005 VA psychiatric progress note, the VA staff 
psychiatrist reported that the Veteran had been in Vietnam.  
He had a disheveled appearance, dressed in very casual street 
attire.  His mood was anxious.  The remaining findings were 
normal.  The Veteran was alert, cooperative, talkative, 
friendly, and spontaneous.  His productions were coherent, 
relevant and fully logical.  There were no ides of 
aggression, no overt delusions, and no active hallucinations.  
He did not hear voices or see visions under medication.  
Memory, intellect, and orientation were intact.  Judgment was 
fair to good.  The assessment was in remission of psychotic 
symptoms under treatment with medication.  A diagnosis of 
PTSD was also noted.  

The June 2006 VA psychiatric progress note, shows the Veteran 
was a combat Veteran from Vietnam.  He had a disheveled 
appearance, dressed in very casual military attire.  His mood 
was rather anxious.  The remaining findings were normal.  The 
Veteran was pleasant, alert, cooperative, talkative, polite, 
friendly, and spontaneous.  His productions were coherent, 
relevant and fully logical.  There were no ides of 
aggression, no overt delusions, and no active hallucinations.  
He did not hear voices or see visions under medication.  
Memory, intellect, and orientation were intact.  Judgment was 
fair to good.  The assessment was in remission of psychotic 
symptoms under treatment with medication.  A diagnosis of 
PTSD was also noted.  

These notes are not persuasive as to the diagnosis of PTSD 
for several reasons.  There is no indication in any of them 
that the claims folder or medical records were reviewed.  
There are minimal findings, which other medical personnel 
diagnosed as anxiety.  There is no reason for the change in 
diagnosis.  The clinician did not identify any particular 
symptoms as being indicative of PTSD.  Rather, it appears 
that the staff psychiatrist simply restated the Veteran's 
claims.  Simply restating the claims does not validate them 
or change them into competent medical evidence.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  For these reasons, the Board must conclude that 
these recent notes do not adequately support a diagnosis of 
PTSD.  

Evidence Against a Diagnosis of PTSD

The Veteran has a long psychiatric history that is 
essentially against a diagnosis of PTSD.  His history will be 
summarized here.  The entire record has been reviewed but 
only the salient points will be discussed here.  The 
pertinent records that are not discussed in detail contain 
diagnoses other than PTSD.  

The service treatment records show that shortly after 
entering active service, in January 1966, the Veteran 
complained of palpitations, saying he had suffered from them 
in the past.  They increased when playing baseball.  Anxiety 
was diagnosed.  In August 1966, the Veteran reported 
palpitations and being very nervous at night.  The impression 
was paroxysmal atrial tachycardia (PAT).  Notes show that he 
responded to Librium and was feeling much better.  In 
November 1967, it was reported that the Veteran had recurrent 
attacks of palpitations.  The examiner noted that the 
symptoms definitely suggested PAT or fibrillation since the 
rhythm had been irregular.  The symptoms were usually 
accompanied by understandable anxiety.  The impression was 
PAT.  On examination for separation from service, in December 
1967, his psychiatric status was normal.  

In May 1972, almost 41/2 years after the Veteran left active 
service, he was seen for a VA psychiatric examination.  His 
history before, during, and after service was discussed.  He 
was currently receiving mental health care.  He was 
carelessly dressed and unshaved, with a hippie-like 
appearance.  His speech was mostly intelligible.  He was 
rather nervous and tense, inattentive, easily puzzled by 
questions and passively cooperative.  He lacked stamina, 
incentive, and drive.  His mood was anxious and depressed.  
His affect labile.  Emotional reactions were not always 
appropriate.  His psychomotor status was under tension.  His 
stream of thought was slow and uneven, but relevant and 
coherent.  Thinking was poorly organized and concrete.  
Thought content revealed preoccupation with somatic symptoms.  
He was easily angered and irritated, often depressed, at 
times agitated, but most of the time he was tired without 
strength to do anything.  His sensorium was fairly clear.  He 
was well oriented.  Memory was satisfactory.  Mental grasp 
was rather limited, as was his attention span.  Concentration 
ability was poor.  Insight was lacking.  Judgment was only 
fair.  The diagnosis was anxiety neurosis with 
psychophysiologic response and depressive features.  

A June 1972 RO decision denied service connection for an 
anxiety neurosis.  In July 1973, the Board affirmed the 
denial of service connection for a nervous condition, 
concluding that an anxiety neurosis was not incurred in or 
aggravated during the Veteran's military service.  

Notes from a private physician, R. L. M., M.D., show that the 
Veteran was being treated for anxiety.  There are several 
detailed reports of private psychiatric evaluations in the 
record.  In August 1974, the diagnosis was anxiety neurosis.  

VA hospitalization from April 1980 to January 1981 resulted 
in a diagnosis of anxiety neurosis.  VA clinical notes from 
1980 to 1983 reflect follow-up treatment.  

A private psychiatric evaluation of October 1981 concluded 
with a diagnosis of anxiety neurosis with strong depressive 
traits.  In January 1982, the diagnosis was anxiety neurosis, 
severe at this time, with depressive traits.  

VA hospitalization from September 1982 to December 1982 led 
to diagnoses of schizophrenia, undifferentiated type, and 
schizoid personality.  VA clinical notes for September 1983 
and December 1983 show treatment for schizophrenia.  

In June 1983, the RO denied service connection for 
schizophrenia.  In May 1984, the Board denied service 
connection for a psychiatric disorder, finding that the 
evidence received since the previous decision did not 
establish a new factual basis for a grant of service 
connection for a psychiatric disability.  

A private psychiatric evaluation of August 1984 had a 
diagnosis of schizophrenia, undifferentiated type, chronic, 
with paranoid features, psychotic, severe.  Notes followed 
the Veteran's treatment in 1984 and 1985.  

It must be noted that some of the above discussed reports 
reflected the Veteran's claim of symptomatology during 
service; however, none of these reports identify any specific 
stressor incident or indicate that the Veteran was re-
experiencing such stressor in nightmares, flashbacks, or 
otherwise.  

In September 1992, the Veteran had an extensive VA 
examination for PTSD.  The medical records were reviewed and 
the Veteran provided a detailed history.  Objective findings 
were reported.  The diagnosis was mood disorder (dysthmia) 
and personality disorder (dependent personality).  The 3 
physicians were of the unanimous opinion that there was no 
evidence for a PTSD diagnosis.  

A VA clinical note for June 1993 has a diagnosis of 
psychosis, NOS (not otherwise specified).  

In February 1994, the RO found that evidence was not new and 
material to reopen a claim for service connection for a 
neuropsychiatric condition claimed as PTSD.  

March 1994 and May 1995 VA medical certificates have 
diagnoses of schizophrenia.    

Private notes reflect psychiatric treatment from January 1996 
to July 1999.  

In November 2002, the RO decided that the claim for service 
connection for schizophrenia, undifferentiated type, remained 
denied.  The RO decision was not appealed.  

The Veteran had a VA examination for PTSD in December 2005.  
Medical records and the claims folder were available and were 
reviewed.  The Veteran reported that he had experienced 
stressors in combat in Vietnam, particularly two friends were 
wounded and he did not know what happened to them.  He 
reported that he experienced recurrent and intrusive 
distressing recollections of the events.  Other symptoms 
described by the Veteran included a feeling of detachment or 
estrangement from others, sense of a foreshortened future, 
difficulty falling or staying asleep, and irritability or 
outbursts of anger.  The disturbances were said to cause 
clinically significant distress or impairment in functioning.  
The Veteran's pre-military, military, and post military 
history was discussed.  He stayed home most of the time and 
only related to his immediate family.  He had had a fight 
with a co-worker.  Psychiatric examination showed the Veteran 
to have a clean general appearance.  Psychomotor activity was 
unremarkable.  His speech was spontaneous.  His attitude was 
cooperative.  His affect was full and his mood was depressed.  
His attention was intact.  He was not able to do serial 
sevens.  His was able to spell a word forward and backward.  
He was oriented as to person, time, and place.  His speech 
was pressured.  He was preoccupied with one or two topics.  
There were no delusions or hallucinations.  Judgment was 
intact.  Intelligence was average.  As to insight, he did not 
understand that he had a problem.  He interpreted proverbs 
appropriately.  He did not have inappropriate, obsessive, or 
ritualistic behavior.  There were no panic attacks.  Impulse 
control was good.  There were no recent episodes of violence.  
There were no suicidal or homicidal thoughts.  He was able to 
maintain minimum personal hygiene.  He had no problem with 
the activities of daily living.  Memory was normal.  In 
discussing the symptoms and criteria, it was noted that the 
stressor criteria as well as the criteria for symptom re-
experiencing were met.  However, the Veteran did not fulfill 
the criteria as to avoiding stimuli.  It was concluded that 
the Veteran did not meet the criteria for a diagnosis of 
PTSD.  The diagnosis was anxiety disorder NOS.  

Conclusion

The Veteran has had two very detailed examinations which 
specifically concluded that he did not have PTSD.  These 
detailed reports outweigh the clinical notes which appear to 
simply repeat his claims rather than identify symptoms and 
findings consistent with PTSD.  The extensive medical 
evidence indicates that the Veteran does have a psychiatric 
disability, but do not link it to service.  The medical 
records against the claim form a preponderance of evidence 
that out weigh the Veteran's claims and a few clinical notes 
by a wide margin.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Diabetes Mellitus

Service connection requires more than the claim of a current 
disability.  It requires competent medical evidence 
diagnosing a current disability.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, there is no competent 
medical evidence that the Veteran has diabetes mellitus.  In 
fact, the medical evidence is to the contrary.  

VA records of laboratory studies show that the normal range 
for glucose was from 72 to 128 mg/dL.  The Veteran's blood 
glucose levels, in mg/dL, were 112 in April 2003, 108 in July 
2003, 96 in May 2004, 97 in August 2004, 100 in June 2005, 
101 in October 2005, 103 in November 2005, 94 in May 2006, 
157 in August 2006, and 121 in October 2006.  

Urine glucose was negative in October 2005.  In October 2006, 
a glucose tolerance test of the Veteran's urine was negative, 
with negative results at 1/2 hour, 1 hour and 2 hours.  

The Veteran was specifically examined for diabetes mellitus 
in October 2005.  His records were reviewed.  It was noted 
that the diagnosis had not been confirmed.  There was no 
history of ketoacidosis or hypoglycemia.  The Veteran was on 
a diet and had lost some weight initially, then gained most 
of it back.  There was no restriction of activities and no 
medication.  There was no history of anal pruritus or loss of 
strength.  He had glaucoma and cataracts.  There was a 
history of occasional arterial hypertension treated with a 
low salt diet.  There were no neurologic problems or bowel or 
bladder functional impairment.  The October 2005 laboratory 
studies were reviewed and it was conclude that a diagnosis of 
diabetes mellitus was not documented.  

Conclusion

The Veteran had one elevated blood glucose study.  Blood 
glucose levels before and after that were normal.  Urine 
tests have been consistently negative.  There is no diagnosis 
of diabetes mellitus from a competent medical source.  
Instead, the Veteran had a VA examination and it was the 
medical opinion that diabetes mellitus was not documented.  
Here, again, the medical reports and records outweigh the 
Veteran's claim by a substantial margin.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.


Secondary Service Connection

In his July 2005 claim, the Veteran requested service 
connection for diabetes mellitus and further requested that 
the following conditions be evaluated secondary to diabetes:  
hypertension, loss of vision, and peripheral neuropathy 
(upper and lower extremities).  Service connection may be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to a service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2004); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

Since the Veteran does not have a service-connected diabetes 
mellitus, service connection for other conditions as 
secondary to diabetes mellitus, can not be established and 
these claims must be denied.  

Other Bases for Service Connection

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  

The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides such as Agent Orange.  38 C.F.R. 
§ 3.307(a)(6) (2008).  Such exposure has been linked to the 
development of Type 2 diabetes mellitus.  38 C.F.R. § 3.309 
(2008).  It has also been linked to acute and subacute 
peripheral neuropathy.  Acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of onset.  38 C.F.R. § 3.309(d), 
Note 2 (2008).  There is no competent medical evidence that 
the Veteran had peripheral neuropathy that appeared within 
weeks or months of exposure to an herbicide agent.  Any 
current peripheral neuropathy would not fall within these 
presumptions.  

On VA eye examination in October 2005, the Veteran was 
diagnosed as having refractive error, a pterygium of the left 
eye, senile cataracts and glaucoma.  The Veteran's loss of 
vision was caused by his refractive error.  Refractive error 
is not a disability resulting from disease or injury for 
which compensation is payable.  38 C.F.R. § 3.303(c), 4.9 
(2008).  The doctor noted that cataracts were not caused by 
or the result of diabetes mellitus, type II.  The doctor did 
note that glaucoma was at least as likely as not caused by or 
the result of type II diabetes mellitus.  In February 2006, 
the doctor who examined the Veteran in October 2005 confirmed 
his diagnoses and noted that it had been determined that the 
Veteran did not have diabetes.  Therefore, he replaced his 
opinion that the glaucoma was at least as likely as not 
caused by or the result of diabetes mellitus, type II; with 
the following opinions.  The loss of central vision was 
caused by or a result of his refractive error.  There was no 
loss of peripheral vision loss despite the glaucoma 
diagnosis.  The glaucoma was not caused by or a result of 
diabetes mellitus type II.  

Pursuant to the Agent Orange Act of 1991, based on scientific 
evidence from the Nation Academy of Sciences (NAS), the 
Secretary of Veterans Affairs has determined that certain 
disabilities can be associated with exposure to herbicides.  
These include type 2 diabetes mellitus.  They do not include 
the Veteran's eye disorders, his claimed peripheral 
neuropathy, or his arterial hypertension.  In accordance with 
the law and scientific evidence from NAS, the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  This determination would include the claimed 
peripheral neuropathy, the Veteran's eye conditions, and his 
arterial hypertension.   

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In this case, there is no competent 
medical evidence that hypertension was manifested to any 
degree during the year after the Veteran completed his active 
service.  

The Board has considered all bases for these claims, which 
have been reasonably raised by the record.   Here, the 
Veteran has not claimed any other basis for service 
connection, besides as secondary to diabetes mellitus, type 
2.  As discussed above, he does not have that disability, so 
he cannot have other disabilities secondary to it.  There are 
no other service-connected disabilities, so there are no 
other avenues for secondary service connection.  There is no 
competent evidence linking any of the claimed disabilities 
directly to service.  There is no basis to presume that any 
of the claimed disabilities are directly linked to herbicide 
exposure while serving in Vietnam.  The Board has reviewed 
the file and finds that there is no other basis for these 
claims.  


ORDER

Service connection for PTSD is denied.  

Service connection for diabetes mellitus, Type II is denied.  

Service connection for peripheral neuropathy of the left 
upper extremity as secondary to diabetes mellitus, Type II is 
denied.  

Service connection for peripheral neuropathy of the right 
upper extremity as secondary to diabetes mellitus, Type II is 
denied.  

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to diabetes mellitus, Type II is 
denied.  

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to diabetes mellitus, Type II is 
denied.  

Service connection for refractive error secondary to diabetes 
mellitus, Type II is denied.  

Service connection for senile cataracts secondary to diabetes 
mellitus, Type II is denied.  

Service connection for a pterygium of the left eye secondary 
to diabetes mellitus, Type II is denied.  

Service connection for glaucoma secondary to diabetes 
mellitus, Type II is denied.  

Service connection for arterial hypertension secondary to 
diabetes mellitus, Type II is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


